DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 15/791339 filed on October 23, 2017 in which Claims 1- 20 are presented for examination.

Status of Claims
Claims 1, 3, 4, 8, 10, 11, 15, 17 and 18 have been amended. Claims 2, 9 and 16 have been cancelled.  Claims are 1, 3-8, 10-15 and 17-23 are pending, of which claims 1, 3-8, 10-15 and 17-23 are rejected under 103.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6, 8, 10, 13, 15, 17, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US Patent Application 2007/0074076) in view of Gates (US Patent Application 2015/0280968) in view of Auvenshine (US Patent Application 2018/0246776) and further in view of Ozer (US Patent Application 2013/0103972).


Claim 1, Imai teaches a computer-implemented method comprising: identifying, by a network controller, a plurality of operators running in a network monitoring appliance (View Imai ¶ 5, 35; network monitoring).

Imai does not explicitly teach wherein each operator comprises a respective process in a processing pipeline of the network monitoring appliance, and wherein the plurality of operators provide the processing pipeline of the network monitoring appliance; instantiating, by the network controller, a plurality of sensors at the network monitoring appliance; wherein the plurality of sensors comprises a respective sensor instantiated for each respective operator of the plurality of operators; wherein each respective sensor captures log data of its respective operator; and wherein at least a portion of log data captured by the plurality of sensors includes one or more errors from a set of sequential operations of the processing pipeline performed by the plurality of operators running in the network monitoring appliance determining, by the network controller, a  directed acyclic graph representing an analysis workflow for the processing pipeline of the network monitoring appliance, wherein each node of the directed acyclic graph represents a different one of the plurality of operators, and wherein each edge of the 
However, Gates teaches wherein each operator comprises a respective process in a processing pipeline of the network monitoring appliance (View Gates ¶ 40; multiple applications), and wherein the plurality of operators provide the processing pipeline of the network monitoring appliance (View Gates ¶ 40, 41; monitoring multiple applications); wherein each respective operator of the plurality of operators is associated with a respective sensor of the plurality of sensors (View Gates ¶ 41; plurality monitoring applications/alarms) and wherein each respective sensor is configured to capture log data of its respective operator (View Gates ¶ 41; log files); determining, by the network controller, a directed acyclic graph representing an analysis workflow for the processing pipeline of the network monitoring appliance (View Gates ¶ 57, 58, 70, 81; DAG/monitoring application), wherein each node of the directed acyclic graph represents a different one of the plurality of operators (View Gates ¶ 70; nodes), and wherein each edge of the directed acyclic graph represents a flow of data (View Gates ¶ 57; edges of failure graph template); generating, by the network controller, aggregated log data comprising the log data from each respective sensor of the plurality of sensors (View Gates ¶ 4, 41, 74; aggregate alarms/aggregated data database); and identifying, by the network controller, a malfunction in at least one operator comprising the respective process the processing pipeline of the network monitoring appliance by analyzing the log data in the aggregated log data according to the analysis workflow represented by the directed acyclic graph (View Gates ¶ 44, 45, 67, 79; root cause identified).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Imai with wherein each operator comprises a respective process in a processing pipeline of the network monitoring appliance, and wherein the plurality of operators provide the processing pipeline of the network monitoring appliance; wherein each respective operator of the plurality of operators is associated with a respective sensor of the plurality of sensors and wherein each respective sensor is configured to capture log data of its respective operator; determining, by the network controller, a  directed acyclic graph representing an analysis workflow for the processing pipeline of the network monitoring appliance, wherein each node of the directed acyclic graph represents a different one of the plurality of operators, and wherein each edge of the directed acyclic graph represents a flow of data along the processing pipeline of the network monitoring appliance; generating, by the network controller, aggregated log data comprising the log data from each respective sensor of the plurality of sensors; (View Gates ¶ 40, 41, 74). Such modification would have allowed error log data to be aggregated.


However, Auvenshine teaches wherein the malfunction comprises at least one of a first error in a first configuration setting implemented by the at least one operator or a second error in a second configuration setting defined for the at least one operator (View Auvenshine ¶ 36, 37; incorrect configuration, identify configuration that causes an error).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein the malfunction comprises at least one of a first error in a first configuration setting implemented by the at least one operator or a second error in a second configuration setting defined for the at least one operator since it is known in the art that an error can be identified in a configuration (View Auvenshine ¶ 36, 37). Such modification would have allowed a malfunction in the processing pipeline to be identified.

at the network monitoring appliance (View Ozer Fig. 3, ¶ 69-71, 74; plurality of error detection circuits); wherein the plurality of sensors comprises a respective sensor instantiated for each respective operator of the plurality of operators (View Ozer Fig. 4, ¶ 69-71, 74; error detection circuits, two execute stages); wherein each respective sensor captures log data of its respective operator (View Ozer Fig. 4, ¶ 32, 38, 69-71, 74; each pipeline register has its own error detection circuit); and wherein at least a portion of log data captured by the plurality of sensors includes one or more errors from a set of sequential operations of the processing pipeline performed by the plurality of operators running in the network monitoring appliance (View Ozer ¶ 32, 69-71, 74; error detection circuit evaluates data written to associated pipeline register, two execute stages, series pipeline processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with instantiating, by the network controller, a plurality of sensors at the network monitoring appliance; wherein the plurality of sensors comprises a respective sensor instantiated for each respective operator of the plurality of operators; wherein each respective sensor captures log data of its respective operator; and wherein at least a portion of log data captured by the plurality of sensors includes one or more errors from a set of sequential operations of the processing pipeline performed by the plurality of operators running in the network monitoring appliance since it is known in the art that an error can be logged in a processing (View Ozer ¶ 32, 38, 69-71, 74). Such modification would have allowed a plurality of sensors to detect errors in a processing pipeline.

Claim 8 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 15 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Auvenshine further teaches malfunction comprises an inconsistency between one or more configuration settings as configured in the network controller and the one or more configuration settings as implemented by the at least one operator and the network monitoring appliance (View Auvenshine ¶ 36, 37; configuration deviation).

Claim 10 is the system corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 17 is the medium corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Ozer further teaches processing pipeline is configured to perform an overall processing (View Ozer ¶ 69-71, 74; pipeline processing), the plurality of operators being organized in a serial configuration associated with the processing pipeline (View Ozer ¶ 32; series of pipeline registers separating pipeline stages of pipeline processing).

Claim 13 is the system corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 20 is the medium corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 22, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gates further teaches each edge of the directed acyclic graph further represents a group policy between a pair of operators (View Gates ¶ 46; directed edges/causal relationship).

Claim 23, most of the limitations of this claim has been noted in the rejection of Claim 8.  Gates further teaches each edge of the directed acyclic graph further represents a service-level group policy between a pair of operators (View Gates ¶ 46; directed edges/causal relationship).


Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US Patent Application 2007/0074076) in view of Gates (US Patent Application 2015/0280968) in view of Auvenshine (US Patent Application 2018/0246776) in view of Ozer (US Patent Application 2013/0103972) and further in view of Sinha (US Patent Application 2010/0121975 A1).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  The combination of teachings do not explicitly teach the one or more configuration settings comprise one or more network policies associated with the at least one operator.  However, Sinha teaches the one or more configuration settings comprise one or more network policies associated with the at least one operator (View Sinha ¶ 231; configuration and policy settings).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the one or more configuration settings comprise one or more network policies associated with the at least one operator since it is known in the art that configuration settings can be associated with a network policy (View Sinha ¶ 231). Such modification would have allowed an error in a configuration setting to be detected.



Claim 18 is the medium corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US Patent Application 2007/0074076) in view of Gates (US Patent Application 2015/0280968) in view of Auvenshine (US Patent Application 2018/0246776) in view of Ozer (US Patent Application 2013/0103972) in view of Linetskiy (US Patent Application 2018/0365092 A1) and further in view of Cho (US Patent Application 2013/0077517 A1).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach organizing the aggregated log data based on a window identification (ID) parameter indicating a processing time of the network monitoring appliance and the aggregated log data is generated at predetermined periodic time intervals

However, Linetskiy teaches organizing the aggregated log data based on a window identification (ID) parameter indicating a processing time of the network monitoring appliance (View Linetskiy ¶ 44; timestamp).

(View Linetskiy ¶ 44). Such modification would have allowed a timestamp to be added to the error log data.

The combination of teachings do not explicitly teach logging error data at a predetermined interval.  However, Cho teaches the aggregated log data is generated at predetermined periodic time intervals (View Cho ¶ 3; predetermined period).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the aggregated log data is generated at predetermined periodic time intervals since it is known in the art that an error can be logged at a predetermined time (View Cho ¶ 3). Such modification would have allowed a data to be generated during a predetermined time period.

Claim 12 is the system corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 19 is the medium corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.




Claim(s) 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US Patent Application 20070074076) in view of Gates (US Patent Application 2015/0280968) in view of Auvenshine (US Patent Application 2018/0246776) in view of Ozer (US Patent Application 2013/0103972) and further in view of Bressoud (US Patent Application 2001/0056492 A1).


Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gates further teaches wherein the log data from each respective sensor is aggregated in response to at least one of the detected change in the network topology or an error event associated with the malfunction in the at least one operator (View Gates ¶ 4, 41, 74; aggregate alarms)

The combination of teachings do not explicitly teach at least one of the plurality of sensors is configured to report the log data of its respective operator in response to a detected change in a network topology of a monitored network.  
However, Bressoud teaches at least one of the plurality of sensors is configured to report the log data of its respective operator in response to a detected change in a (View Bressoud ¶ 3; detect topology change).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with at least one of the plurality of sensors is configured to report the log data of its respective operator in response to a detected change in a network topology of a monitored network since it is known in the art that a topology/configuration change can be detected (View Bressoud ¶ 3). Such modification would have allowed the change in the configuration to generate an error.

Claim 14 is the system corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 21 is the medium corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAI E BUTLER/Primary Examiner, Art Unit 2114